DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the RCE filed on 09/28/2021.  Claims 1, 2, 5-11, 14-20, 22 are pending in the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2,  9-11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdukalykov et al. (hereinafter Abdukalykov, US 2014/0104158) in view of Mo et al. (hereinafter Mo, US 2016/0196535) and Ahiakpor et al. (hereinafter Ahiakpor, US 2011/0173221) and Lemay et al. (hereinafter Lemay, US 2008/0165151).
In regards to independent claim 1, Abdukalykov teaches a method for managing information, comprising:
displaying, at a mobile terminal comprising a microprocessor, a network connection, and a display, a calendar interface (Abdukalykov, Fig. 4, [0041]); and
when an operating instruction indicating extended display input by a user is detected on the calendar interface, displaying, at the mobile terminal, associated information corresponding to a date at a preset display position of the calendar interface (Abdukalykov teaches a swipe input to display a detailed view of calendar data for a specific date, Abdukalykov, [0029]).
Abdukalykov fails to explicitly teach:

wherein the operation of displaying the associated information corresponding to a date at the preset display position of the calendar interface comprises:
extracting the associated information corresponding to the date, the associated information comprising at least one of: schedule information and weather information, or user associated information, wherein the user associated information comprises user subscription information:
determining the preset display position of at least one date on the calendar interface, the display position at least comprising a position below the date: and
displaying the associated information at the preset display position corresponding to the date.
Mo teaches wherein the operation of displaying the associated information corresponding to a date at the preset display position of the calendar interface comprises:
extracting the associated information corresponding to the date, the associated information comprising at least one of: schedule information and weather information, or user associated information, wherein the user associated information comprises user subscription information (Mo, [0061], “The device 200 for the smart calendar may display schedule information for August 4 in the schedule information area 502 when August 4 is selected,” [0062], “The device 200 for the smart calendar may collect and display weather information on the moving region in the weather tab 503, with respect to the selected date”):
determining the preset display position of at least one date on the calendar interface, the display position at least comprising a position below the date (Mo, Fig. 5A, Item 502, [0061]): and
displaying the associated information at the preset display position corresponding to the date (Mo, Fig. 3, Item 302, 303, Fig. 5a, Item 502).
It would have been obvious to one of ordinary skill in the art, having the teachings of Abdukalykov and Mo before him before the effective filing date of the claimed invention, to modify calendar interface 
Abdukalykov fails to explicitly teach
when it is detected on the calendar interface that the user has input an operating instruction indicating triggering of schedule setting, acquiring, at the mobile terminal, schedule information input by the user and corresponding to a date, and saving, at the mobile terminal, the schedule information in a calendar application.
Ahiakpor teaches:
when it is detected on the calendar interface that the user has input an operating instruction indicating triggering of schedule setting (Ahiakpor, [0070], “FIG. 13 illustrates exemplary steps for scheduling an event based upon a user selecting one of the free time slots displayed in UI 1200 shown in FIG. 12. At step 1302, the user selects a free time slot displayed in the expanded calendar view”), acquiring, at the mobile terminal, schedule information input by the user and corresponding to a date (Ahiakpor, [0071], “FIG. 14 provides an embodiment if new event UI 1400. UI 1400 includes a What field 1402, Where field 1404, Calendar field 1406, Start fields 1408A, 1408B and End field 1410A, 1410B. FIG. 14 illustrates that the start fields 1408A, 1408B are populated with the date and time associated with the selected free time slot 1208”), and saving, at the mobile terminal, the schedule information in a calendar application (Ahiakpor, [0072]”, At step 1312, the event may be saved by selecting save button 1412. Upon selecting save button 1412, system 102 creates an event record similar to the records shown in FIG. 5 for the newly scheduled event”). It would have been obvious to one of ordinary skill in the art, having the teachings of Abdukalykov and Ahiakpor before him before the effective filing date of the claimed invention, to modify calendar interface taught by Abdukalykov to include the event scheduling of 
Abdukalykov fails to explicitly teach:
wherein the operation of displaying the associated information at the preset display position corresponding to the date comprises:
detecting, at the mobile terminal, an operating instruction indicating adjustment of display input by the user, the operating instruction indicating adjustment of display comprising:
in response to the operating instruction for dragging the drop-down slider of the display position, performing, at the mobile terminal, scroll display on the associated information at the display position;
Lemay teaches:
wherein the operation of displaying the associated information at the preset display position corresponding to the date comprises:
detecting, at the mobile terminal, an operating instruction indicating adjustment of display input by the user, the operating instruction indicating adjustment of display comprising:
in response to the operating instruction for dragging the drop-down slider of the display position, performing, at the mobile terminal, scroll display on the associated information at the display position (Lemay, Lemay teaches displaying additional information for a selected date beneath the calendar grid. If additional data is present, a scroll bar is displayed which a user can drag to scroll the additional information, Fig. 5C Item 4940, [0154], [0159], “UI 4900C a calendar in month-view mode while simultaneously displaying a list of events 4938 for a selected day. In some embodiments, a respective selected day is indicated by highlighting, as shown in FIG. 5C,” “In some embodiments, the list of events 4938 is scrollable. For example, the list of events 4938 in FIG. 5C includes a list scrollbar 4940”). It would have been obvious to one of ordinary skill in the art, having the teachings of Abdukalykov and Lemay before him before the effective filing date of the claimed invention, to modify calendar interface taught by Abdukalykov to include the event scrolling of Lemay in order to obtain a calendar interface that scrolling of events displayed. One would have been motivated to make such a combination because it does not require the calendar to shrink in size for the user to view all associated information.

In regards to dependent claim 2, Abdukalykov teaches the method for managing information of claim 1, wherein the operating instruction input by the user is detected by:
acquiring, at the mobile terminal, operating information input by the user through an input device, the input device comprising at least one of the following devices: a keyboard, a touch screen, and a voice recognition device (Abdukalykov teaches using a touch screen to receive gestures, Abdukalykov, [0029]);
comparing, at the mobile terminal, the operating information input with at least one set of preset operating instruction characteristics, at least one set of operating instruction characteristics corresponding to one operating instruction (Abdukalykov determines whether to zoom in or out based upon the finger movements, Abdukalykov, [0029]); and
when one or more operating instruction characteristics matches the operating information, determining, at the mobile terminal, that the user has input the operating instruction corresponding to the operating instruction characteristics (Abdukalykov determines whether to zoom in or out based upon the finger movements, Abdukalykov, [0029]).
In regards to dependent claim 9, Abdukalykov teaches the method according to claim 3, wherein the user associated information a to-do list of the user (Abdukalykov teaches the additional items may be tasks, Abdukalykov, [0036]).
Independent claim 10 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 11 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 9; therefore it is rejected under similar rationale.
Independent claim 19 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 20 is in the same context as claim 2; therefore it is rejected under similar rationale.

Claim 5, 8, 14, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdukalykov in view of Mo, Ahiakpor, Lemay, and Han et al. (hereinafter Han, US 2013/0268875).
In regards to dependent claim 5, Abdukalykov fails to explicitly teach when it is detected on the calendar interface that the user has input an operating instruction for setting a weather application, setting, at the mobile terminal, that the weather information is acquired from the weather application. Han teaches when it is detected on the calendar interface that the user has input an operating instruction for setting a weather application, setting, at the mobile terminal, that the weather information is acquired from the weather application (Han teaches allowing the user to display updated weather information, Han, [0213]). It would have been obvious to one of ordinary skill in the art, having the teachings of Abdukalykov and Han before him before the effective filing date of the claimed 
In regards to dependent claim 8, Abdukalykov fails to explicitly teach further comprising: after the operation of displaying, at the mobile terminal, associated information corresponding to a date at a preset display position of the calendar interface:
when an operating instruction indicating thumbnail display input by the user is detected on the calendar interface, folding up, at the mobile terminal, the preset display position, and canceling the display of the associated information.
Han teaches further comprising: after the operation of displaying, at the mobile terminal, associated information corresponding to a date at a preset display position of the calendar interface:
when an operating instruction indicating thumbnail display input by the user is detected on the calendar interface, folding up, at the mobile terminal, the preset display position, and canceling the display of the associated information (Han teaches dragging the user interface display to only show a reduced thumbnail of the calendar, Han, [0235], [0106]). It would have been obvious to one of ordinary skill in the art, having the teachings of Abdukalykov and Han before him before the effective filing date of the claimed invention, to modify calendar interface taught by Abdukalykov to include the a minimized widget display of Han in order to obtain a calendar interface with that minimizes to a thumbnail. One would have been motivated to make such a combination because it allows the user to reduce the size of the calendar application thereby freeing up screen real estate while not have to actually close the application thereby allowing quick access to the calendar in the future.
Dependent claim 14 
Dependent claim 17 is in the same context as claim 8; therefore it is rejected under similar rationale.
Dependent claim 22 is in the same context as claim 5; therefore it is rejected under similar rationale.


Claim 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdukalykov in view of Mo, Ahiakpor, Lemay, and Venolia et al. (hereinafter Venolia, US 2004/0160416).
In regards to dependent claim 6, Abdukalykov fails to explicitly teach wherein, the operating instruction indicating adjustment of display at least further comprises any one of the following operating instructions: dragging a drop-down slider of the display position, and expanding or narrowing the display position; or, in response to the operating instruction for expanding or narrowing the display position, displaying, at the mobile terminal, the associated information so as to adapt to the expanded or narrowed display position
 Veolia teaches wherein the operation of displaying the associated information at the preset display position corresponding to the date comprises:
detecting, at the mobile terminal, an operating instruction indicating adjustment of display input by the user, the operating instruction indicating adjustment of display at least comprising any one of the following operating instructions: dragging a drop-down slider of the display position, and expanding or narrowing the display position (Venolia teaches displaying slider bar that magnifies the granularity of time based data, [0054], Fig. 6A Item 16);
in response to the operating instruction for expanding or narrowing the display position, displaying, at the mobile terminal, the associated information so as to adapt to the expanded or narrowed display position (Venolia teaches displaying slider bar that magnifies the granularity of time 
Dependent claim 15 is in the same context as claim 6; therefore it is rejected under similar rationale.

Claim 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdukalykov in view of Mo, Ahiakpor, Lemay, Han and Venolia.
In regards to dependent claim 7, Abdukalykov in view of Han fails to explicitly teach wherein the operation of displaying the associated information at the preset display position corresponding to the date comprises:
detecting, at the mobile terminal, an operating instruction indicating adjustment of display input by the user, the operating instruction indicating adjustment of display at least comprising any one of the following operating instructions: dragging a drop-down slider of the display position, and expanding or narrowing the display position; in response to the operating instruction for dragging the drop-down slider of the display position, performing, at the mobile terminal, scroll display on the associated information at the display position; or, in response to the operating instruction for expanding or narrowing the display position, displaying, at the mobile terminal, the associated information so as to adapt to the expanded or narrowed display position
 Veolia teaches wherein the operation of displaying the associated information at the preset display position corresponding to the date comprises:

in response to the operating instruction for expanding or narrowing the display position, displaying, at the mobile terminal, the associated information so as to adapt to the expanded or narrowed display position (Venolia teaches displaying slider bar that magnifies the granularity of time based data, [0054], Fig. 6A Item 16). It would have been obvious to one of ordinary skill in the art, having the teachings of Abdukalykov, Han, and Venolia before him before the effective filing date of the claimed invention, to modify calendar interface taught by Abdukalykov to include the a zoom slider of Venolia in order to obtain a calendar interface with changes timeline granularity using a zoom slider. One would have been motivated to make such a combination because it provides visual feedback of the current state of the zoom as compared to a gesture only zoom.
Dependent claim 16 is in the same context as claim 7; therefore it is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304.  The examiner can normally be reached on Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171